FILED
                           NOT FOR PUBLICATION
                                                                            MAY 09 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMERICAN ECONOMY INSURANCE                       No.   16-35606
COMPANY,
                                                 D.C. No. 2:15-cv-00899-RSM
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

CHL, LLC,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                             Submitted May 7, 2018**
                               Seattle, Washington

Before: GOULD and IKUTA, Circuit Judges, and FREUDENTHAL,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy Freudenthal, Chief United States District Judge
for the District of Wyoming, sitting by designation.
      CHL, LLC appeals the district court’s order granting summary judgment in

favor of American Economy Insurance Company (AEIC) on AEIC’s claim for

declaratory relief that it properly denied CHL’s insurance claim and on CHL’s

counterclaims that AEIC’s coverage decision was unreasonable. We have

jurisdiction under 28 U.S.C. § 1291.

      We reject CHL’s argument that a building’s “collapse” in the relevant

policies includes all violations of the structural safety portions of the state building

code, because the Washington Supreme Court has defined “collapse” in a

materially identical insurance policy to require “an impairment so severe as to

materially impair a building’s ability to remain upright,” Queen Anne Park

Homeowners Ass’n v. State Farm Fire & Cas. Co., 352 P.3d 790, 794 (Wash.

2015). Contrary to CHL’s assertion, Queen Anne’s statement that this impairment

must also be one that “renders all or part of a building unfit for its function or

unsafe,” does not alter the first requirement that the damage materially impair a

building’s (or part of a building’s) ability to remain upright. Id.

      Here, AEIC’s engineer’s report concluded that the damaged framing for

which CHL sought coverage was interspersed with less decayed or non-decayed

framing in a manner that allowed the framing as a whole to “support the weight

and loads imposed on the buildings at these locations,” and CHL produced no


                                            2
evidence to the contrary. The district court therefore did not err in concluding that

CHL failed to raise a genuine issue of material fact whether the damage “materially

impair[ed] [all or part of the Masters Apartments’] ability to remain upright.” Id.

Nor was it unreasonable for the district court to consider the fact that the Masters

Apartments had “remain[ed] upright” for 12 years and had remained in continuous

use (i.e., had not been “render[ed] . . . unfit for its function or unsafe”).1 Id.

       AFFIRMED.




       1
         Because AEIC was reasonable in its denial of coverage, we also affirm the
district court’s grant of summary judgment to AEIC on CHL’s counterclaims.
                                             3